DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	Claims 1, 2, 4-7 and 9-13 are allowed.
	Claims 3 and 8 have been canceled.
	Claims 14-20, non-elected without traverse, have been canceled. 
					Examiner’s Amendment
2.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
A.	Cancel claims 3, 8 and 14-20.
B.	Claim 1, at the end of the last line in the last paragraph: Delete “vias“ and insert --- “vias, wherein the recess ring has a bottom surface and side surfaces connected to the bottom surface, and a width of the bottom surface of the recess ring is larger than or equal to a width of each of the conductive through vias; and each of the conductive through vias comprises a conductive pattern and a seed layer pattern, a first surface of the seed layer pattern contacts the conductive pattern, a second surface of the seed layer pattern is substantially coplanar with the bottom surface of the recess ring, and the second surface of the seed layer pattern is opposite to the first surface of the seed layer pattern” ---.
C.	Claim 4, line 1: Delete “claim 3“ and insert --- “claim 1” ---.

E.	Claim 9, line 1: Delete “claim 8“ and insert --- “claim 7” ---.

Authorization for this examiner's amendment was given in a telephone interview with Chien-hung Yu on 3-19-21. 
   
				Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
The references of record either alone or in combination, do not teach the limitations [A] or [B] in an encapsulated die package structure, as follows:
[A] “an insulating encapsulant laterally encapsulating the semiconductor die and the conductive through vias, wherein the insulating encapsulant has a recess ring surrounding the semiconductor die”, ““the maximum thickness of the insulating encapsulant is substantially equal to a sum of the maximum thickness of the semiconductor die and a thickness of the adhesive layer”, “each of the conductive through vias comprises a conductive pattern and a seed layer pattern, a first surface of 
[B] “the semiconductor die comprises a protection layer and conductive pillars embedded in the protection layer; conductive through vias, disposed on the redistribution structure and aside of the semiconductor die”, “an insulating encapsulant, disposed on the redistribution structure and having a first portion laterally encapsulating the semiconductor die and a second portion laterally encapsulating the conductive through vias, wherein a thickness of the second portion is less than a thickness of the first portion; and an adhesive layer disposed on the semiconductor die” and “each of the conductive through vias comprises a conductive pattern and a seed layer pattern disposed on the conductive pattern, a first surface of the second portion is in contact with the redistribution structure, a second surface of the second portion is substantially coplanar with a surface of the seed layer pattern, and the second surface of the second portion is opposite to the first surface of the second portion”.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN PAREKH whose telephone number is (571)272-1663.  The examiner can normally be reached on 10:30AM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 2-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NITIN PAREKH/Primary Examiner, Art Unit 2811